Citation Nr: 0400777	
Decision Date: 01/09/04    Archive Date: 01/22/04

DOCKET NO.  03-00 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased rating for sacrolitis, currently 
evaluated as 60 percent disabling.  


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from November 1970 to March 
1979, and from August 1979 to August 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in May 2001 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Pittsburgh, Pennsylvania, denying the veteran's claim 
for increase for sacrolitis.  By prior rating action in 
December 2000, the RO proposed to reduce the schedular 
evaluation for the veteran's sacrolitis from 60 percent to 0 
percent, based on his apparent failure to report for a VA 
medical examination.  As the veteran appeared for a VA 
examination later that month, the RO in May 2001 determined 
that the proposed reduction should not be implemented.

For the reasons outlined below, this appeal is REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C.  Consistent with the instructions below, VA will notify 
you of the further action required on your part.


REMAND

In a letter, dated February 2, 2001, the RO notified the 
veteran about his rights in the VA's claim process, including 
those particular to the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA), with 
respect to the claim for increase herein at issue.  The VCAA 
significantly added to the statutory law concerning the VA's 
duties when processing claims for VA benefits by redefining 
the obligations of VA with respect to its duty to assist, and 
including an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  To implement the provisions of the law, VA 
promulgated regulations now codified, in pertinent part, at 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2003).  

In the February 2001 letter, the RO failed to provide the 
veteran "Quartuccio sufficient" notice of what evidence was 
needed to substantiate his claim for an increased rating, to 
particularly include notice as to what portion of the 
necessary evidence he was required to submit, and notice of 
what portion of that evidence VA would secure in an effort to 
substantiate the claim.  Indeed, the February 2001 letter 
discussed principles pertaining to service connection rather 
than an increased rating. As such, further development is 
required.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Further evidentiary development is likewise found to be 
necessary.  In this regard, it is noted that the veteran in 
his substantive appeal of December 2002 indicated that there 
had been a change for the worse in his service-connected 
sacrolitis since he was last examined by VA in December 2000.  
Reference was therein made to pain, sensory deficits of the 
back and legs, and increasing mobility difficulties.  In 
addition, the undersigned notes that, since the veteran was 
last examined by VA and his claim for increase adjudicated in 
May 2001, the criteria for the evaluation of spinal disorders 
were modified.  See 67 Fed. Reg. 54345-54349 (Aug. 22, 2002); 
68 Fed. Reg. 51454-51458 (Aug. 27, 2003).  As such, further 
examination to obtain updated findings and data consistent 
with the amended rating criteria, as well as readjudication 
pursuant thereto, are needed.  

Accordingly, this matter is REMANDED for the following 
actions:

1.  The RO must instruct the veteran as 
to his right to submit any additional 
argument or evidence in support of his 
claim for a schedular or extraschedular 
rating in excess of 60 percent for 
sacrolitis.  Notice must be provided to 
the veteran addressing what evidence he 
is required to submit and what evidence 
VA will secure on his behalf in order to 
substantiate the claim.  Notice must be 
provided that the veteran has one year to 
submit pertinent evidence needed to 
substantiate his claim.  The date of 
mailing the letter to the veteran begins 
the one-year period.  

2.  The RO should obtain any and all 
records of medical treatment regarding 
the veteran's service-connected 
sacrolitis which were compiled since 
October 2000 at the VA Medical Center in 
Pittsburgh, Pennsylvania, or its 
affiliated clinics, for inclusion in the 
claims folder.  
  
3.  Thereafter, the veteran should be 
afforded a VA medical examination by an 
orthopedist for the purpose of 
determining the nature and severity of 
his service-connected sacrolitis.  The 
claims folder must be made available to 
the examiner for review and the examiner 
must reference in his/her report whether 
in fact the claims folder was reviewed.  
Such examination is to include a detailed 
review of the veteran's history and 
current complaints, as well as a 
comprehensive clinical evaluation and all 
diagnostic testing necessary to determine 
the full extent of all disability 
present.  All applicable diagnoses must 
be fully set forth.  

Specific responses by the examiner as to 
the veteran's sacrolitis are required as 
to each of the following:

(a)  Describe in detail all of 
the current manifestations of 
the veteran's service-connected 
sacrolitis, including the 
presence or absence of 
unfavorable ankylosis of the 
entire spine.  

(b) Does the veteran's 
sacrolitis entail a vertebral 
fracture?  If so, is there cord 
involvement?  Is the veteran 
rendered bedridden?  Does it 
require use of long leg braces?  

(c)  Does the portion of the 
veteran's spine affected by his 
sacrolitis exhibit objective 
signs of pain, weakened 
movement, excess fatigability, 
or incoordination?  If 
feasible, these determinations 
should be expressed in terms of 
additional lost range of motion 
or favorable or unfavorable 
ankylosis due to excess pain, 
fatigability, weakened movement 
or incoordination.  If the 
examiner is unable to make such 
a determination, it should be 
so indicated on the record.  

(d)  Is it at least as likely 
as not that the veteran's 
service-connected sacrolitis, 
alone, results in a marked 
interference with employment?

Use by the examiner of the "at 
least as likely as not" 
language in responding is 
required.

4.  Lastly, the RO should readjudicate 
the question of the veteran's entitlement 
to a schedular and/or extraschedular 
rating in excess of 60 percent for 
sacrolitis, on the basis of all the 
evidence on file and all governing legal 
authority, including the VCAA, the rating 
criteria pertaining to intervertebral 
disc disease in effect prior to and on 
September 23, 2002, and the rating 
criteria in effect for the spine prior to 
and on September 26, 2003.  If any 
benefit sought on appeal continues to be 
denied, the veteran must be provided with 
a supplemental statement of the case 
citing all pertinent evidence and 
dispositive legal authority.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
purpose of this remand is to obtain additional evidentiary 
and procedural development.  The law requires full compliance 
with all orders in this remand.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  No inference should be drawn regarding the 
final disposition of the claim in question as a result of 
this action.  


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


